Case 1:19-cv-02035-JRS-DML Document 1-1 Filed 05/22/19 Page 1 of 3 PageID #: 7
                                    30C01-1904-CT-000736                                  Filed; 4/17/2019 2:03 PM
                                                                                                              Clerk
                                          Hancock Circuit Court                          Hancock County, Indiana




STATE OF INDIANA                   )                 IN THE HANCOCK                     COURT
                                   )SS:
COUNTY OF HANCOCK                  )                 CAUSE NO.

STEPHANIE FARRIS

       VS.

WAL-MART STORES EAST, LP


                              COMPLAINT FOR DAMAGES

       Comes now the plaintiff, Stephanie Farris, by counsel, Ken Nunn Law Office, and for
cause of action against the defendant, Wal-Mart Stores East, LP, alleges and says:

      1.      That on or about November 25, 2018, the plaintiff, Stephanie Farris, was a
customer at the Wal-Mart store located at 1965 North State Street in Greenfield, Hancock
County, Indiana.

        2.     That on or about November 25, 2018 the plaintiff, Stephanie Farris, slipped and
fell on a slippery substance in an aisle at said location.

        3.      That it was the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, or present an unreasonable risk of harm to plaintiff in her lawful use of same.

        4.      That it was the duty of the defendant to exercise reasonable care to protect
plaintiff, by inspection and other affirmative acts, from the danger of reasonably foreseeable
injury occurring from reasonably foreseeable use of said premises.

       5.      That it was the duty of the defendant to have available sufficient personnel and
equipment to properly inspect and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free from defects and conditions rendering the premises unsafe.

       6.     That it was the duty of the defendant to warn plaintiff of the dangerous and
unsafe condition existing on said premises.

      7.      That the defendant knew or should have known of the unreasonable risk of
danger to the plaintiff but failed either to discover it or to correct it after discovery.
Case 1:19-cv-02035-JRS-DML Document 1-1 Filed 05/22/19 Page 2 of 3 PageID #: 8




                                               -2-

       8.    That the fall and resultant permanent injuries of plaintiff were caused by the
negligence of the defendant who failed to utilize reasonable care in the inspection and
maintenance of said premises.

      9.     That the aforesaid acts of negligence on the part of the defendant were the
proximate cause of the injuries sustained by the plaintiff.

        10.   That the plaintiff has incurred medical expenses, lost wages and other special
expenses, and will incur future medical expenses, lost wages and other special expenses, as a
direct and proximate result of defendant’s negligence.

       WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable amount to be determined at the trial of this cause, for medical expenses,
lost wages and other special expenses, for future medical expenses, lost wages and other
special expenses, court costs, and all other proper relief in the premises.

                                   KEN NUNN LAW OFFICE



                                   BY:    /s/Dean J. Arnold
                                          Dean J. Arnold, #14762-56
                                          KEN NUNN LAW OFFICE
                                           104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (812)332-9451
                                          Fax: (812)331-5321
                                          E-mail: deana@kennunn.com



                            REQUEST FOR TRIAL BY JURY

       Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
Case 1:19-cv-02035-JRS-DML Document 1-1 Filed 05/22/19 Page 3 of 3 PageID #: 9




                                      -3-

                            KEN NUNN LAW OFFICE


                            BY:   /s/Dean J. Arnold
                                  Dean J. Arnold, #14762-56
                                  KEN NUNN LAW OFFICE
                                   104 South Franklin Road
                                  Bloomington, IN 47404
                                  Phone: (812)332-9451
                                  Fax: (812) 331-5321
                                  E-mail: deana@kennunn.com




                                  i


Dean J: Arnold, #14762-56
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
